internal_revenue_service number release date index number ---------------------- ------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-106094-07 date date legend x date date date amount company parent dear ------------- ------------------ ---------------- ----------------- ------------------- ------------------ ------------------------- --------------------------------- this letter responds to your letter dated date requesting a private_letter_ruling regarding the federal tax treatment of vested stock_options you received incident_to_divorce the facts as submitted are as follows your marriage to x began on date and it was terminated by judicial judgment judgment on date during the marriage you and x lived in a community_property_state and x was employed by company a wholly-owned subsidiary of parent on date parent granted x compensatory stock_options to purchase amount shares of parent stock you represent that the options are incentive stock_options isos as defined in sec_422 of the internal_revenue_code code the plan governing the isos prohibits x from transferring any of the isos except as provided by the laws of descent and distribution and it requires x to exercise the isos if he is alive at the time of exercise the judgment award sec_50 percent of the isos to x and the remaining percent to you the judgment further provides that your isos will remain in x’s name and that you as beneficial_owner must provide x with detailed written exercise instructions and pay all costs including taxes attributable to your isos and if the isos are exercised the underlying stock plr-106094-07 you request rulings that x’s exercise of your isos in accordance with your instructions will not violate the lifetime exercise requirement in sec_422 of the code that income realized if and when your isos are exercised will be includible in your income for federal_income_tax purposes including for purposes of the alternative_minimum_tax that the transfer of stock to you upon the exercise of your isos will not be a taxable_event that the transfer of stock to you upon exercise of your isos will not be a disposition of such stock and that all subsequent tax consequences with respect to such stock will be yours and that any gain_or_loss on the sale of any stock or dividends_paid on any stock received by x on the exercise of your isos will be includible in calculating your income for federal_income_tax purposes community_property earned through the efforts of one spouse is owned by the community from the time of acquisition 282_us_101 services rendered by one spouse are considered to be rendered by the community graham v commissioner p 2d 9th cir sec_83 of the code provides in general that if property is transferred to any person in_connection_with_the_performance_of_services the excess of the fair_market_value of the property over the amount if any paid for the property is included in the gross_income of the person performing the services in the first taxable_year in which the rights of the person having the beneficial_interest in such property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 of the code provides that sec_83 does not apply to the transfer of an option to which sec_421 applies sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in respect of which the requirements of sec_422 or sec_423 are met then no income results at the time of the transfer of such share to the individual on exercise of the option and no deduction under sec_162 is allowable with respect to the transfer of such share sec_422 of the code provides in part that sec_421 applies with respect to the transfer of a share of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of such share is made by the individual within two years from the date of the granting of the option or one year after the transfer of the share to the individual under sec_424 of the code a disposition includes a sale exchange gift or a transfer of legal_title with certain exceptions described in sec_424 under sec_424 in the case of any transfer described in sec_1041 such transfer shall not be treated as a disposition of the stock for purposes of sec_424 plr-106094-07 and the same tax treatment with respect to the transferred property shall apply to the transferee as would have applied to the transferor sec_1041 of the code provides in part that no gain_or_loss shall be recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce incident_to_divorce is defined in sec_1041 as a transfer of property within one year after the date on which the marriage ceases or a transfer of property that is related to the cessation of the marriage the term related to the cessation of the marriage is explained in question and answer in sec_1_1041-1t of the temporary income_tax regulations temporary regulations under the regulation a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 of the code and the transfer occurs not more than six years after the date on which the marriage ceases the regulation further provides that any transfer occurring more than six years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage in revrul_2002_22 2002_1_cb_849 a and b resided in a non-community property state prior to having their marriage terminated by divorce during the marriage a was employed by corporation y and corporation y granted a nonstatutory stock_options in connection with a’s performance of services for corporation y pursuant to the property settlement incorporated into their divorce a transferred one-third of the options to b the ruling concludes that the transferred options are property within the meaning of sec_1041 of the code and that sec_1041 confers nonrecognition treatment on any gain that a may realize from the transfer the ruling further concludes that a does not have any income resulting from b’s subsequent exercise of the options instead the ruling provides when b exercises the options b must include in income an amount determined under sec_83 as if b were the person who performed the services for corporation y the ruling further provides that the same conclusions would apply if a and b resided in a community_property_state and all or some of these income rights constituted community_property that was divided between a and b as part of their divorce revrul_2002_22 also concludes that the transfer of a statutory option to a spouse in connection with a divorce disqualifies the option as a statutory option under sec_422 and sec_423 of the code the alternative_minimum_tax is imposed by sec_55 of the code the alternative_minimum_tax is the excess if any of the tentative_minimum_tax for the taxable_year over the regular_tax for the taxable_year plr-106094-07 sec_1_55-1 of the income_tax regulations regulations provides a general_rule for the computation of alternative_minimum_taxable_income the rule in sec_1_55-1 states that except as otherwise provided by statute regulations or other published guidance issued by the commissioner all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the alternative_minimum_taxable_income of the taxpayer sec_56 of the code contains the alternative_minimum_tax adjustments applicable to individuals sec_56 sets forth the treatment of incentive stock_options under the alternative_minimum_tax this section provides that sec_421 shall not apply to the transfer of stock acquired pursuant to the exercise of an incentive_stock_option as defined in sec_422 sec_56 of the code further provides that sec_422 shall apply in any case where the disposition of stock obtained pursuant to the exercise of an iso and the alternative_minimum_tax inclusion of iso income are within the same taxable_year and such section shall not apply in any other case finally sec_56 of the code also provides that the adjusted_basis of any stock acquired pursuant to an iso shall be determined on the basis of the treatment specified in sec_56 based solely on the information submitted we rule as follows the judgment terms requiring x to comply with your exercise instructions will not violate the lifetime exercise requirement of sec_422 of the code the income attributable to the exercise of your isos is includible in your gross_income for federal_income_tax purposes including for purposes of the alternative_minimum_tax the transfer of stock from x or parent to you after the exercise by x of any of your options will not be a taxable_event under principles regarding taxation of equal division of community_property a transfer from x to you or directly from parent to you of stock received upon the exercise of your isos will not be a disposition of such stock under sec_424 of the code and all subsequent tax consequences with respect to such stock will be yours gain_or_loss on the sale of stock or dividends_paid on such stock received by x on exercise of any of your isos is includible in your plr-106094-07 gross_income regardless of whether such stock is first registered in your name a copy of this letter must be attached to any of your income_tax returns to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a properly executed penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
